The oxiinion of the Court was delivered by
McEnery, J.
Louis Frederick, Marquis de Circe, a citizen of France, owned projierty in Louisiana, which was taken ]>ossession of bj’ the United States government during the Civil' War, and the xiroperty was used and damaged and some x>ortions destroyed. The Marquis de Circe died in 1869, and, by his will, instituted his widow his universal legatee. The widow, the Marquise de Circe, died in 1877, and in her will instituted her nieces and nephews her universal legatees.
Under the terms of the treaty between the United States and France, of July 15, 1880, the object and xmipose of which was the final award of all claims of the citizens of one nation against the other, for all acts of the civil and military authorities ■ during the Civil War between the States, and the Insurrection of the Commune, which injuriously affected the citizens of the other, the dative testamentary executor of the succession of the Marquis de Circe x>resented a memorial to the French-American Commission for the damage done to the x>roperty of the said Marquis de Circe in Louisiana.
The amount of $9200, with 5 per cent interest from April 1, 1865, was awarded on account of said claim to Arthur Denis, dative testamentary executor of L. F. Foucher de Circe. The net x>roceeds of this amount, $5280, the executor x>roposes to distribute ratably among the legatees under the will of the widow Foucher. The French government collected the claim and x>aid the amount to the executor, to be distributed. Two of the legatees under the will are French citizens, and the others citizens of the United States.
The, legatees who are citizens of Fra,nee claim the whole amount awarded by the commission, on the ground that' they' are French citizens, and only to them, as such, could the award have been made, thus excluding the other legatees from the bequest made by their common testator.
There can be no doubt but that the x>roper interpretation of the treaty is that awards could only be made to French citizens for damages inflicted by the civil and military authorities of the United States.
The award was made in favor of the rejn'esentative of a deceased French citizen, to his dative testamentary executor, and paid to him as such representative, and has been x>laced in his x>ossession as an asset, of said succession, to be disposed of in the course of its administration.
*509The decision of the commission, within the scope of its authority, is conclusive and binding, and it passed on the validity of the claim of a. French citizen and declared it to he valid. The Fren oil citizen had died and the award was made to his legal representative. There was no authority delegated to the commission to adjust all conflicting rights of different parties to the final award. It had determined that it had jurisdiction of the claim because presented l>y the legal representative of a deceased French citizen, and the “validity and amount of the claim being once ascertained by their award, the fund might well he permitted to pass into the hands of any claimant, and his own rights, as well as all others who asserted a title to the fund, he left to the ordinary course of judicial proceedings in the established courts where redress could he administered according to the nature and extent of the rights or equities of all the parties.” Comegys vs. Vasse, 12 Wheaton, 531.
If tlie award had been made in favor of the opponents only because they were French citizens, without an inquiry into the origin of their right, it ought, to have been paid directly to them by the French government, and the award ought to have been made specifically to them. '
The claim was a part of the estate of the Marquis de Circé, which passed by his will to his widow, and by her will to her legatees. She had a right to dispose of it as freely and fully as she could of any other item of her property which composed the mass of her estate and which she owned at the time of her death, to any person, or to more than one, in such proportions as she saw fit to designate, as she left neither ascendants or descendants.
All of her legatees come in for a part of her estate, as designated by her, and who claim participation in the distribution of the fund, under the will, as legatees, for their respective portions.
Claiming under the will of Madame de Circé, the court can not alter the intentions as expressed therein by Madame de Circé, and increase the share of some of the legatees to the exclusion of others.
In the absence of an express final and determinate decree of the commission as to whom the award was due, we can not review the judgment, of the commission and say that the. award was in favor of certain legatees, when the award was made in favor of the executor and the amount paid to him on account of the. succession. Why is the claim here on Ms account for distribution ?
If the amount- was due exclusively to the French legatees, we can not understand why the French government did not pay the claim to them directly.
*510It is in the hands of the executor as a part of the estate of Madame de Circé, and the funds must be shared under the terms of her will.
It is, therefore, ordered, adjudged and decreed that the judgment appealed from be avoided and reversed, and the opposition dismissed at opponents’ costs and that the tableau of distribution be homologated according to the classification therein.